COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-123-CV

ALAA MOHAMAD WEISS                                                  APPELLANT

                                             V.

RANIA ARWANI WEISS                                                   APPELLEE

                                          ----------

           FROM THE 322 ND DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      W e have considered “Appellant’s Motion To Dismiss Appeal Without

Prejudice.”     It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 42.1(d), 43.4.




                                                       PER CURIAM

PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: May 29, 2008